362 S.W.3d 485 (2012)
STATE of Missouri, Plaintiff/Respondent,
v.
Billy Joe FORD, Defendant/Appellant.
No. ED 96645.
Missouri Court of Appeals, Eastern District, Division Two.
March 20, 2012.
*486 Loyce Hamilton, St. Louis, MO, for appellant.
Chris Koster, Attorney General, Richard A. Starnes, Assistant Attorney General, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J, LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Defendant appeals from a judgment entered upon a jury verdict finding him guilty of first-degree murder, in violation of section 565.020 RSMo (2000); first-degree assault, in violation of section 565.050 RSMo (2000); and two counts of armed criminal action, in violation of section 571.015 RSMo (2000). (LF 56-59) The trial court found defendant to be a persistent offender and sentenced him to life without probation or parole on the firstdegree murder count and life in prison on each of the remaining counts, each term to be served consecutively. (LF 65-66)
No error of law appears, and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.